Citation Nr: 0948771	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, 
with secondary radiculopathy into both lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from June 1979 to March 1984, 
with subsequent reserve duty.  He was born in 1960.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran was initially scheduled for a Travel Board 
hearing in October 2009 however, he later indicated that he 
was cancelling the hearing.


FINDING OF FACT

The aggregate evidence preponderates against a finding that 
the Veteran developed a chronic low back disorder, to include 
bilateral lower extremity radiculopathy, in or as a result of 
service on any premise.


CONCLUSION OF LAW

A chronic low back disorder, to include bilateral lower 
extremity radiculopathy, was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1131, 1137 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, all of which the Veteran received.  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

In the aggregate, the Board finds that the VA has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
defect with respect to timing was harmless error, given that 
the claim is denied herein.  See Mayfield, supra.  The Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He has submitted additional 
information, and has indicated that he has no other 
information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.  See Shinseki v. Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303(a), 3.304 (2009).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arthritis and some neurological 
disorders, become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  The Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); however, following the point at 
which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Pertinent Factual Background and Analysis

Service treatment records show that, on physical examination 
in April 1979, the Veteran was noted to have scoliosis, but 
checked "no" as to whether he had recurrent back pain, and 
there were no other clinical findings of back problems.

In August 1979, he complained of chest and back pain.  A 
pelvic X-ray report from in July 1979 or 1980 shows that he 
felt he had strained his right ilium; an X-ray was negative.

In January 1981, he complained of pain in the mid-sternal 
area, radiating to his back, precipitated by lifting that 
morning.  He said that breathing-in deeply caused pain which 
came and went.  Chest wall pain was diagnosed.  He was told 
to use heat and returned to duty.  Two weeks later he said he 
had the same complaint, e.g., chest pain radiating to his 
back.  It was felt that he might be experiencing spasms in 
the pectoral muscles.  Because he had some other symptoms 
including injected tympanic membrane, etc., he was given 
antibiotics and Indocin and placed on limited duty for two 
days.

A report of an examination in March 1985 for a civilian 
position with the Department of the Army shows neither 
history nor clinical findings of any back disorder and he 
checked "no" when asked about recurrent back pain.  The 
report noted a history of his having been in an automobile 
wreck in February 1983 in Germany, and having been seen at an 
emergency room at a medical facility and not kept there, but 
rather released without admission.

A clinical notation is of record from May 1986 to the effect 
that he had strained his back doing heavy lifting the prior 
day.  Range of motion was normal, and neurological findings 
were normal.  Paraspinal muscle spasm with tenderness in the 
L-5/S-1 area was noted.  Muscle strain was diagnosed.  He was 
given pain medication and told not to do lifting.

The Veteran filed his initial claim for compensation for back 
problem in 2005.  Several searches have been undertaken to 
obtain available post-service records from VA and private 
sources, including a facility where the Veteran says he was 
seen in 1982-1983 and since, and it appears that all such 
available records are now in the file.  A certification of 
unavailability of some of these is also of record.

VA clinical records from November 2003-February 2005 show 
findings of chronic low back pain secondary to disc 
desiccation with annular tear and a small central disc 
protrusion at L-4/L-5 level, but no canal or foramina 
narrowing found on magnetic resonance imaging (MRI) in July 
2004.  He was noted in various clinical records and X-rays to 
have had a spinal fusion at L4/S-1, and had experienced 
symptomatic radiation into his lower extremities.  He was 
also noted to have a transitional vertebra at L-5.

On VA clinical assessment in April 2006, he reported that he 
had hurt his back in the 1990's, and had undergone surgery at 
that time.  He said he had done relatively well thereafter 
except that in December 2005, he had gone bowling; and his 
back hurt since then as did his legs, for which he had been 
taking pain medications.

On VA special orthopedic evaluation in November 2008, the 
Veteran said that he had hurt his back in Germany in 1984 , 
doing heavy lifting changing tire.  It was noted that other 
history in his file was that he had been in an auto accident 
in February 1983 and had been observed in an emergency room 
but not admitted.  It was also noted that the records showed 
that he had hurt his back while working with heavy lifting in 
May 1986.  The Veteran said that he had had low back pain in 
progressive severity ever since service.  He said that the 
spinal fusion in the 1990's had given him some benefit, but 
he had experienced increasing back symptoms over the past two 
years, 10/10 in severity at rest and worse with activity.  He 
described activities in which he had particular problems, and 
said he had radiation into his extremity(ies).  Other 
clinical records refer to apparent medication-seeking 
behavior, and he has been noted to have a history of hard 
drug abuse.

The examiner diagnosed degenerative disc disease of the 
lumbar spine with status post fusion procedures with 
continued back pain and right leg radiation, moderate 
disability with progression.  The examiner noted that there 
was diminished sensation to vibratory stimulation of both 
feet and to pinprick of the entire right leg, but the 
examination was felt to lack reliability.  

Citing the current clinical findings, and noting that there 
was no finding of degenerative change in service or 
immediately thereafter, the examiner opined that: 

It is less likely than not that the 
current degenerative disc disease of the 
lumbar spine and its necessary surgery in 
1992 is a service connected problem.

In assessing the Veteran's claim in this case, the Board 
notes he argues that he hurt his back in service.  Even as a 
lay person, he is entitled to make such an observation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Service 
records are noted as identified above, and none shows any 
significant back trauma or residuals.  Likewise, the Veteran 
is also entitled to make observations as to his symptoms, but 
is not qualified to render either a diagnosis or provide a 
nexus opinion.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit Court has held that, 
in certain situations, lay evidence can even be sufficient 
with respect to establishing medical matters such as a 
diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), the Federal Circuit commented that 
competence to establish a diagnosis of a condition can exist 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See also Davidson v. Shinseki, 581 F.3d 1313 
(2009) (noting that a layperson may comment on lay-observable 
symptoms).

The fact that the Veteran had an incident in service which 
acutely affected his back can certainly be conceded.  
However, there were no demonstrated chronic residuals 
thereafter.  The absence of complaints, findings, and 
treatment during service weighs heavily against the claim.  
Parenthetically, it is also noted that he was shown to have 
scoliosis at entrance, but this has not been demonstrated as 
having manifested residuals in, or since service.

The Veteran was seen for back pain in 1986 and, after another 
injury in the early 1990's, he required back surgery.  Even 
more recently, he has had increased back complaints on 
occasions such as going bowling.  Records for such incidents 
are limited, but the history is consistent.  

His VA claim for back problems was filed in 2005, and a 
review of the interim records obtained since then shows that 
they all fail to refer to military service or any incident 
therein.  This lengthy period without complaints or treatment 
is evidence that there has not been a continuity of 
symptomatology, and it also weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  And, 
more important, there is no objective confirmation or medical 
opinion in the clinical file to support a conclusion that, 
prior to that time, there had been such an in-service trauma 
to the back which in fact caused chronic back difficulties 
including aggravation of any pre-existing scoliosis within 
the parameters of pertinent regulatory guidelines. 

While he is clearly sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that 
he has experienced continuous symptomatology since active 
service, while competent, are not deemed to be credible.  
Therefore, the absence of documented complaints or treatment 
on a continuing basis over the years following his military 
discharge is more probative than his current recollection as 
to symptoms experienced in the distant past.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.

In any event, since then, the clinical records show ongoing 
back complaints as well as repeated post-service intercurrent 
back injuries.  The only opinion that supports the Veteran's 
claim is from himself, and it is far outweighed by the other 
clinical evidence of record, as well as a definitive negative 
medical opinion.

Thus, with regard to the relationship of any of the current 
back problems to service, the evidence preponderates against 
the claim, and a reasonable doubt has not been raised which 
can be resolved in his favor.  Service connection for a 
chronic back disorder, to include secondary lower extremity 
radiculopathy, therefore must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disorder, to include 
secondary bilateral lower extremity radiculopathy, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


